        Case 3:20-cr-00431-MO         Document 16-1     Filed 02/23/21   Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON



 UNITED STATES OF AMERICA                          3:20-cr-00431-MO

                v.                                 ORDER DISMISSING
                                                   INFORMATION
 NICHOLAS JOSEPH BANTISTA,

                         Defendant.


       On motion of the Government, the court hereby ORDERS the information referenced

above DISMISSED with prejudice in the best interests of justice.

       DATED February _____, 2021.


                                                   ____________________________________
                                                   HONORABLE MICHAEL W. MOSMAN
                                                   United States District Judge



Presented by:

BILLY J.WILLIAMS
United States Attorney


/s/ Natalie K. Wight
NATALIE K. WIGHT, OSB #035576
Assistant United States Attorney




Order Dismissing Information                                                     Page 1 of 1
